Title: John Adams to Abigail Adams, 1 November 1789
From: Adams, John
To: Adams, Abigail


        
          Braintree Nov. [1] Sunday 1789
          My dearest Friend
        
        I thank you for your kind Letter inclosing that from our Friend Hollis. The Influenza is here as general as it was at N. York.— Your youngest Son has been laid up with it at Mr Cranche’s; but is better. Mr Wibird is confined with it, so that We had no Meeting. I have been to visit him: He is not very bad: but not fit to go out. My great Horse, had a Misfortune last night in the Stable, that he will not get over this fortnight. I am thankful that he is alive.
        Mr Brisler is preparing his Goods to go by Bernard, who Sails on Wednesday, and will go with his Family next Week in the Stage.
        I have Spent a Week in Boston which I have not done before these fifteen years. General Washington between Sam. Adams and John, The Fratrum dulce Par, mounted up to View in the Stone Chapell and in Concert Hall to be sure was a Spectacle for the Town of Boston. The Remarks were very Shrewd— Behold three Men, Said one, who can make a Revolution when they please. There, Said another are the three genuine Pivots of the Revolution. The first of these Observations is not I hope, so true as I fear the last is. of all the Pictures that ever were or ever will be taken this ought to be done with the greatest Care, and preserved in the best Place. But H.’s Creatures will cast a Damper upon that.
        The Presidents Behaviour was in Character, and consequently charming to all. I write no Particulars, because the News papers will give you the details.— His Reception has been cordial and Splendid. His Journey will do much public good.
        I Shall return, in the first Week in December, if not sooner, and bring Thomas with me.— You must be very prudent and cautious, of my Letters. Let them be seen by none, but the Family: for altho I shall write no harm there are Chemists who are very skilful in extracting evil out of Good.— I have Seen the new Mrs Tufts, and admire the Drs Taste. She is in appearance, a fine Woman.
      